Citation Nr: 1634131	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 1986, from November 1990 to May 1991, and from August 6, 2006 to August 22, 2006.  The Veteran has additional service in the United States Army Reserve (USAR).
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for right hip disability.

The Veteran was provided with a hearing before a Veterans Law Judge in April 2013 at the RO.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In June 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In September 2014, the Board reopened and remanded the claim; it is again before the Board for additional review.


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's right hip disability is related to military service.




CONCLUSION OF LAW

The criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, no discussion of VCAA is required.

Service Connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Background

The Veteran's service treatment records reflect a history of right hip pain and treatment.  At entry to service, the Veteran reported good health and was examined and found to be sound with respect to the right hip.  See March 1980 reports of medical history (RMH) and examination (RME).  In October 1984, the Veteran sought treatment for right hip/upper thigh pain, which had existed for 30 days.  He reported no history of injury to the area.  A diagnosis was not given; however, the physician's notes indicate a possible pulled muscle.  The Veteran was placed on a 14-day profile and instructed to apply a topical pain reliever and local heat.  There is no evidence that the Veteran underwent an X-ray of his right hip at the time.  Additional complaint or treatment is not shown in the record.  The Veteran's separation examination in January 1986 reflected no complaints or findings related to his right hip.
 
Following his first period of active service, the Veteran joined the USAR.  See April 2013 hearing transcript.  In November 1990, the Veteran was recalled to six months of active service in support of Operation Desert Shield/Storm.  See DD Form 214.  Because the Veteran's service records are incomplete, it is unclear whether the Veteran underwent a medical examination upon his return to active service in November 1990; however, if such examination occurred, the associated RMH and RME are not available for review.
 
During this second period of service, the Veteran reportedly injured his right hip when he was getting out of the back of a truck and slipped and fell backwards.  See April 2013 hearing transcript.  The Veteran stated that he did not seek immediate treatment because "it wasn't that serious at the time."  Id.
 
In May 1991, at the conclusion of his second period of active service, the Veteran underwent a demobilization examination.  At that time, the Veteran reported right hip pain and was given a diagnosis of overuse syndrome.  The examiner referred the Veteran for an orthopedic consultation.  During the consultation, the Veteran stated that his right hip pain began after he was injured from "jump[ing] off [a] truck in Saudi Arabia [two] mo[nths] ago."  Based on x-rays taken of the Veteran's right hip in conjunction with the consultation, the orthopedist diagnosed degenerative joint disease secondary to old traumas, which were noted as "older than recent [two] mo[nth] injury."
 
The Veteran served on active duty for training (ACDUTRA) from June 16, 2006 to July 14, 2006.  On July 5, 2006 the Veteran reported right hip pain after stepping to a hole, and was taken to the emergency room at Winter Park Memorial Hospital.  Hospital records reflect his reports that he initially injured his right hip in 1990 while on active duty.  X-rays taken at Winter Park revealed chronic avascular necrosis of the right femoral head with osteoarthritis of the right hip joint.  He was instructed to follow up for treatment.  

A Statement of Medical Examination and Duty Status, dated July 5, 2005, reflected that the Veteran's injury/disease occurred in the line of duty while serving in Desert Storm in 1990.  It was noted that the Veteran's right hip injury was likely to result in a claim against the government for future health care and the resulting disability would be partial and permanent.  It was also noted that the Veteran had increasing pain in his right hip aggravating his arthritic/degenerative condition.  

The Veteran was called up to active duty on August 6, 2006, and was released on August 22, 2006.  VA medical records reflect that he was seen on August 24, 2006, reporting right hip pain that had been progressively worse since his injury during his period of active duty from November 1990 to May 1991.  In November 2006, a VA examiner noted that he had recently been called up to active duty and had to carry heavy oxygen tanks and had a recurrent of right hip pain.  X-rays of the right hip revealed severe loss of the joint space with large amounts of osteophyte formation but no collapse of the head.  The impression was severe osteoarthritis of the right hip.  The examiner informed the Veteran that he would require a profile for physical activity, and that he was not a candidate for any running, climbing ladders, carrying of weights more than 25 pounds, or sit-ups.  The examiner noted that he would eventually need a total right hip replacement.

In March 2009, the Veteran was under VA care for severe osteoarthritis of the right hip.  At that time, a VA orthopedist opined that it was at least as likely as not that the original hip injury began when the Veteran was in service "during the first Gulf War."

The Veteran was provided with a VA examination in November 2014.  The examiner opined that the Veteran's right hip disability was less likely than not incurred in or caused by service.  The examiner noted the "initial injury occurred in 1991" and that the 1992 x-ray image noted old degenerative changes which were determined to be inconsistent with the recent 1991 injury.

Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, there is an opinion in favor of the Veteran's claim, and an opinion that weighs against the Veteran's claim.

With regard to the March 2009 favorable opinion, the Veteran's treating orthopedist did not indicate that he reviewed all of the Veteran's previous x-ray images and service medical records.  While this arguably lowers the probative value of his opinion, he accurately addressed the Veteran's right hip injury incurred during his period of service from November 1990 to May 1991.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  The mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008).

With regard to the November 2014 VA opinion, the examiner did not address the Veteran's documented reports of right hip pain in 1984, during his first period of active duty.  This omission is significant, as the examiner bases her opinion on the finding that the Veteran's right hip disorder began prior to his period of service from November 1990 to May 1991, but does not address the possibility that the complaints of pain in his right hip in 1984 could represent the origin of the old degenerative changes which were noted in the 1992 x-ray images.  As such, the probative value of this opinion is lowered.  Stefl, 21 Vet.App. at 123 (2007); Ardison, 6 Vet.App. at 407 (1994).  

In summary, the Veteran had two periods of active service and one period of ACDUTRA.  During each period of service, there are documented right hip complaints and treatment.  There are two opinions of record, both of equal probative value, one of which weighs in favor of the claim and one of which weighs against the claim.  

Given the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's current right hip disability is related to his military service.  Accordingly, the Board resolves reasonable doubt in the Veteran favor and grants the claim.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Service connection for a right hip disability is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


